      Case 1:20-cv-02698-ALC-SDA Document 44 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   August 17, 2021

 MARC CAMILLE,

                                   Plaintiff,

                       -against-                               20-cv-2698 (ALC) (SDA)

 BETH ISRAEL MEDICAL CENTER, A/K/A                             ORDER
 MOUNT SINAI BETH ISRAEL

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties stipulation of dismissal of this matter. As this is a

FLSA matter, if the Parties have settled this matter, they are directed to file the settlement and a

joint memorandum of law, not to exceed 10 pages, explaining why the proposed settlement is fair

and reasonable and otherwise does not raise any of the concerns cited by the Second Circuit’s

decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The proposed

settlement and accompanying memorandum shall be filed no later than September 7, 2021.

SO ORDERED.

Dated:      August 17, 2021
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
